UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EARTH BIOFUELS, INC. Delaware 1000 71-0915825 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3001 Knox Street, Suite 403, Dallas, Texas 75205 (Address of principal executive offices) (Zip Code) Small business issuer’s telephone number, including area code: (214) 389-9800 Amended and Restated 2006Stock Option Planof Earth Biofuels, Inc. (Full title of the plan) Copies of all communications, including all communications sent to the agent for service, should be sent to: Joseph I. Emas, Attorney at Law 1224 Washington Avenue Miami Beach, Florida33139 Telephone: 305.531.1174 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share. 12,500,000(1) $.045(1) $562,500 (2) $22.11(2) (1)Represents shares reserved for issuance upon exercise of options granted under the small business issuer's Amended and Restated 2006 Stock Option Plan of Earth Biofuels. (2)Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933, using the average of the high and low price as reported on the Over-The-Counter Bulletin Board onDecember 31, 2007, which was $0.045 per share. Part I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS ITEM 1. PLAN INFORMATION Information specified in Part I of Form S-8 (Items 1 and 2) will be sent or given to the Amended and Restated 2006Stock Option Plan participants as specified by Rule 428(b)(1) under the Securities Act of 1933. This Amended and Restated 2006 Stock Option Plan and the documents incorporated by reference in this registration statement pursuant to Item 3 of Part II hereof, constitute the Section 10(a) prospectus. ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION We will provide, without charge, to each person to whom a copy of this 10(a) prospectus is delivered, upon oral or written request, a copy of any or all documents incorporated by reference in Item 3 of Part II of this registration statement (which documents are incorporated by reference in the 10(a) prospectus). Requests should be directed to Earth Biofuels, Inc., 3001 Knox Street, Suite 403, Dallas, Texas 75205. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE. 1. Our Annual Report for the year ended December 31, 2006, on Form 10-KSB filed on May 18, 2007 and amended on November 20, 2007; 2. Our Quarterly Reports on Forms 10-QSB for the Quarterly Period Ended March 31, 2007filed May 21, 2007 and amended on November 20, 2007;Quarterly Period Ended June 30, 2007filed August 20, 2007 and amended on November 20, 2007; Quarterly Period Ended September 30, 2007filed and amended on November 20, 2007; and 3.
